[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                        FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                  MAR 26, 2010
                                No. 09-15070                       JOHN LEY
                            Non-Argument Calendar                    CLERK
                          ________________________

                    D. C. Docket No. 08-00421-CR-J-32-MCR

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

JAMES SUNSHINE BARRETO,

                                                             Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                 (March 26, 2010)

Before BARKETT, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:

      William E. Folsom, appointed counsel for James Sunshine Barreto, in this

direct criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Because independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Barreto’s conviction and sentence are AFFIRMED.




                                          2